Citation Nr: 1621628	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee



THE ISSUES

1.  Entitlement to clothing allowance for a back brace and left knee brace in 2014.

2.  Entitlement to clothing allowance for a back brace and left knee brace in 2015.



WITNESS AT HEARING ON APPEAL

The Veteran 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 decision by the Department of Prosthetics at the Department of Veterans Affairs (VA) Medical Center in Memphis, Tennessee that determined the Veteran to be ineligible for clothing allowance resulting from wear of a back brace and left knee brace for the year 2014.  Also on appeal is a decision by the same agency in July 2015 that denied clothing allowance for back brace and left knee brace for the year 2015.  

In December 2014 the Veteran was afforded a local hearing before the Chief of Prosthetic Services in support of his appeal.  A transcript of the hearing is of record in the electronic claims file (VBMS).

The Veteran's VBMS file contains Notices of Disagreement (NODs) filed at the VA Regional Office (RO) concerning rating decisions on multiple issues that were issued by the RO in February 2015 and July 2015. These NODs are documented in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to those rating decisions will be the subject of a later Board decision, if ultimately necessary.

Similarly, the VBMS file includes a Substantive Appeal dated in January 2016 that addresses the issue of entitlement to earlier effective date for major depressive disorder.  This appeal has not yet been certified to the Board for appellate action and is accordingly not yet ripe for action by the Board.  Delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issue of entitlement to earlier effective date for service connection for major depressive disorder will be the subject of a later Board decision as appropriate.


FINDINGS OF FACT

1.  The Veteran is not service-connected for a left knee disability.

2.  The Veteran does not have service-connected loss, or loss of use, of a foot.

3.  The Veteran is service-connected for a disability of the lumbosacral spine, for which he wears a brace that the VA Under Secretary for Health's designee has determined is fabric-covered and does not tend to wear or tear clothing.


CONCLUSIONS OF LAW

1.  The criteria for establishing eligibility for a clothing allowance due to wearing of a back brace in 2014 and 2015 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).  

2.  The criteria for establishing eligibility for a clothing allowance due to wearing of a left knee brace in 2014 and 2015 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the Agency of Original Jurisdiction (AOJ) has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and he has done so.  The Veteran has been afforded a local hearing in support of his appeal; he has been advised of his entitlement to a hearing before the Board but he has declined such a hearing.

The Board finds there is no indication in the record of any additional existing evidence relevant to the issue to be decided herein that is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.  



Evidence and Analysis

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the Secretary determines tends to wear out or tear the clothing of the veteran is entitled, on application therefore, to an annual clothing allowance, payable in a lump sum.  38 U.S.C.A. § 1162 (West 2014), 38 C.F.R. § 3.810(a) (2015).  

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 C.F.R. § 3.810(a)(1) (emphasis added).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects multiple types of garments.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outergarment at an increased rate of damage to the clothing or outergarment due to a second appliance or medication. 38 C.F.R. § 3.810(a)(3). 

Records from the VA prosthetics clinic show the Veteran was determined to be eligible for clothing allowance for back and knee braces from November 2005 to October 2012.  

In July 2013 the Veteran submitted a claim for a clothing allowance for back brace and bilateral knee braces for the year 2013.  The claim was denied in September 2013 based on a determination that the braces were fabric-covered (and thus not likely to wear or tear clothing) and accordingly not eligible.  The Board construed the appeal as a request for a clothing allowance for a left knee brace only, and issued a decision in March 2014 that denied the appeal.

In July 2014 the Prosthetics Clinic denied the Veteran's request for a clothing allowance for the year 2014, again based on a determination that the present back and left leg braces were fabric-covered and ineligible.  The Veteran appealed.  

In December 2014 the Veteran had a hearing before the Chief of Prosthetics in support of his claim for clothing allowance.  The Veteran asserted his belief that his left knee should be service-connected.  The Chief of Prosthetics invited the Veteran to bring in his back brace for evaluation; there is no indication the Veteran accepted that invitation.

In July 2015 the Veteran submitted a claim for a clothing allowance for a metal back brace and bilateral knee braces for the year 2015.  The claim was denied in July 2015 based on a determination that the back brace is fabric-covered and the left knee is not service connected (clothing allowance for right knee brace was allowed).  The Veteran asserted in his NOD that the left knee brace should be allowed because he has requested service connection for the left knee, and he asserted that the back brace should be allowed because it is rigid and tears his clothes.  In his subsequent Substantive Appeal the Veteran asserted he has been receiving clothing allowance for back brace since 1987 "or long time."

The Board finds at the outset that the Veteran's left knee is not service-connected.  Accordingly, a clothing allowance for left knee brace is not warranted.  See 38 U.S.C.A. § 1162, 38 C.F.R. § 3.810(a) (requiring that the disability for which the orthopedic appliance is prescribed be service connected).  

Turning to the back brace, the Statements of the Case in January 2015 (addressing entitlement to clothing allowance in 2014) and October 2015 (addressing entitlement to clothing allowance in 2015) document that the case was reviewed in December 2014 and September 2015 by a certified orthotist, who determined on both occasions that the Veteran's back brace was not of the type that would cause damage to clothing; rather, the device is fabric-covered and does not tend to wear out clothing.  As the brace the Veteran has been prescribed for his service connected back disability is not one that tends to wear or tear clothing, a clothing allowance for the back brace must be denied.

The Board acknowledges the Veteran's argument that his back brace causes actual wear on his clothing.  However, the regulation clearly establishes that unless there is loss of use of a foot the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, in the person of the orthotist, determined the Veteran's back brace is not of a type to cause wear and thus does not qualify.  

The Board also acknowledges the Veteran's argument that he should continue to receive clothing allowance for a back brace because he had received such an allowance for many years.  As noted above, records from the VA prosthetics clinic show the Veteran was determined to be eligible for clothing allowance for back brace from November 2005 to October 2012, but such allowance was discontinued effective from 2013.  Thus, the record shows the Veteran's clothing allowance for back brace terminated well prior to 2014, the first year under appeal.  In any event, the question of whether the Veteran had previously received clothing allowance for a back brace is moot, as eligibility for a clothing allowance must be revalidated on an annual basis and the VA Under Secretary for Health's designee determined that the current back brace did not qualify in 2014 or 2015.  
 
Based on the evidence and analysis above the Board finds the requirements to establish entitlement to clothing allowance for left knee brace and back brace in 2014 and 2015 are not met and the claims must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Clothing allowance for a back brace and left knee brace in 2014 is denied.

Clothing allowance for a back brace and left knee brace in 2015 is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


